Title: To George Washington from Robert Orme, 3 April 1755
From: Orme, Robert
To: Washington, George

 
An Answer to the foregoing 
Dear Sir[3 April 1755]   
I communicated your desires to the General who expresses the greatest satisfaction in having you of our Party and Orders me to give his Compliments and to assure you his Wishes are to make it agreeable to yourself and consistant with your Affairs and therefore desires you will so settle your business at home as to join him at Wills Creek if more convenient for you and whenever you find it necessary to return he begs you will look upon yourself as entire Master, and judge of what is proper to be done.
Pray present my Duty to my Father and assure him if Filial Obedience and honour for a Parent can secure his Affection I am extreamely safe.
I long with impatience to have you of our Family that I may have frequent oppertunity’s to assure you with how much sincerety I am Dr Sir Yr most obedt Servant &[ca]

R. Orme
Apl the 3d 1755


Mr Shirley desires his Compliments.

